Citation Nr: 1526449	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-47 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus, from January 15, 2008 to November 28, 2012, and a rating higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968 and from March 1972 to February 1983, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran provided testimony at a video conference hearing before the undersigned in March 2015.  A transcript of this hearing is of record.  

The Board notes that the Veteran has been diagnosed with a psychiatric disorder.  In consideration of the Court's decision in Clemons, the Board has recharacterized the Veteran's psychiatric claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, and the claim for increased ratings for bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A November 2008 rating decision denied the claim for service connection for PTSD; in December 2009 he withdrew his appeal of this claim.

2.  The additional evidence presented since the November 2008 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2008 rating denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has not been presented, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a January 2011 letter.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records and available post-service treatment records have been obtained.  The AOJ obtained an appropriate VA examination.  While the Veteran has asserted that the November 2012 VA examination report was inadequate because the examination was too brief to adequately assess the Veteran's mental health disorder, the examiner specifically noted the DSM-IV criteria that were not met.  In any event, as the Board concludes below that new and material evidence has not been submitted, there was no duty to provide a VA examination and any challenge to the adequacy of the examination with respect to the PTSD claim is moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the issues on appeal.

New and Material Evidence-PTSD

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, in a rating decision in November 2008, the RO denied the Veteran's claim for service connection for PTSD, in part because the evidence did not show that the Veteran had been diagnosed with the claimed disorder.  The Veteran was informed of the rating decision and of his appellate rights, and while he initially prosecuted the appeal, in December 2009 he withdrew his appeal of the claim for service connection for PTSD.  Thus, the November 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the November 2008 rating decision consisted of service treatment and personnel records, VA treatment records and stressor statements from the Veteran.   
	
The evidence received since the prior final denial includes statements from the Veteran concerning his in-service stressors and symptomatology and VA treatment records.  Finally, a VA examination was conducted in November 2012.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence reflects that the Veteran has been diagnosed with PTSD, which was the basis for the last final denial.  Indeed, the Veteran's stressor had been verified prior to the Veteran's withdrawal of the claim in December 2009, and the fact that he had a verified stressor was considered by the November 2012 VA examiner.  However, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV and noted that the Veteran had never tested positive for PTSD since starting treatment at the VA in 1999.  The examiner diagnosed depression.  

Accordingly, as the absence of a diagnosis of PTSD was the basis for the last final denial in November 2008, and the evidence submitted since that time fails to reflect a diagnosis of PTSD, the evidence submitted is not material, and the request to reopen the claim for service connection for PTSD is denied.



ORDER

As new and material evidence has not been presented, the claim for service connection for PTSD is not reopened.


REMAND

The Veteran has asserted that he began to experience psychiatric symptoms, including depression, during service.  Specifically, he attributes his psychiatric disorder to the death of his 6 month old daughter in 1972 while he was stationed in Germany.  He also related other in-service stressors to include being reprimanded several times for his conduct during service, being threatened by a cook with a knife, witnessing the death of a man while stationed at the DMZ in Korea, seeing fellow service members going AWOL, and seeing a fellow soldier break his hand on purpose in November 1972.  

The service treatment records contain no complaints, history or findings consistent with a psychiatric disorder.  After service, the record demonstrates multiple acquired psychiatric disability diagnoses, to include major depressive disorder and generalized anxiety disorder.  In a medical opinion statement in March 2009, a VA clinician diagnosed depressive disorder having onset in 1972 following the death of the Veteran's daughter.  Most recently in August 2014, he was diagnosed with bipolar disorder associated with the death of his infant daughter during service.  While the March 2009 and August 2014 medical opinions support a nexus between the Veteran's current acquired psychiatric disorder and service, no rationale for the opinions was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Further, there is no indication that either clinician reviewed the claims file in rendering his or her opinion.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304. However, the Board concludes that a complete review of the claims file would be helpful in adjudicating this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran was afforded a VA PTSD examination in November 2014, the Board finds that the examination deficient to address the remaining claim for an acquired psychiatric disorder, other than PTSD.  The VA examiner diagnosed depression and opined that the disability was not related to PTSD as he did not meet the criteria for PTSD.  The examiner further noted that there was no evidence of treatment for depression in the military or within the presumptive period following his service.  However, the examiner did not specifically address whether the Veteran's depression was due to any aspect of his service, to include the loss of his infant daughter while stationed in Germany.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Under the circumstances, the Board finds that additional examination and opinion is necessary to determine whether any current acquired psychiatric disability was incurred during or as a result of military service. 

With regards to the claim for increased ratings for bilateral pes planus, the Veteran was most recently examined by VA to evaluate the severity of his service-connected pes planus in September 2013.  During his March 2015 hearing, the Veteran alleged a worsening of symptoms.  He testified that his bilateral foot disorder had worsened in severity and caused him to occasionally fall.  He also reported that he was considering surgical intervention.  In support of his claim, he submitted private treatment records dated in 2014 and 2015, which documented his complaints of worsening bilateral foot pain and instability, along with his concerns that the condition had become unresponsive to conservative treatment.  The Veteran's private treating physician indicated that his pes planus and metatarsus adducts could be surgically addressed for improvement of pain, however, foot reconstruction was not recommended given the Veteran's age and mobility.  As such, a new examination is warranted to ascertain the current severity of his service-connected bilateral pes planus.

Finally, relevant ongoing medical records should also be requested.
Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for a psychiatric disorder and bilateral pes planus, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file, to include those dated from July 2014 to the present.

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether any psychiatric disorders found to be present are possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, including psychological testing unless contraindicated, and all findings must be reported in detail. 

Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a. Please identify all psychiatric disorders found, to include any personality disorders.

b. With respect to each diagnosed acquired psychiatric disability, other than personality disorders, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is etiologically related to any incident of service, to include the death of the Veteran's daughter in 1972.

Any opinion in this regard must be supported by detailed reasoning and should include citation to pertinent evidence of record and/or medical authority, as appropriate. 

4.  After the development in 1-2 has been completed, schedule the Veteran for a VA foot examination to determine the current severity of his service-connected bilateral pes planus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be conducted. 

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to the service-connected pes planus from that due to other diagnosed foot disabilities for which service connection has not been granted.

The examiner should also describe what impact, if any, the Veteran's bilateral pes planus has on his ability to obtain and maintain employment.  

The examiner should include rationale for all opinions.

5.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


